DETAILED ACTION
This office action is in response to the instant application filed on 10/01/2020.
Claims 1-30 are pending of which claims 1, 11, 21 and 26 are independent claims.
IDS filed on 03/10/2021 is considered.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-2, 4-6, 8, 11, 12, 14-16, 18, 21-22, 24-27, and  29-30 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210329517 to Noh (hereinafter “Noh”) in view of US. Pub. 20210167911 to Xiao (hereinafter “Xiao”)


Regarding claim 1: Noh discloses a  method for wireless communication at a user equipment (UE), comprising:  includes a trigger for an aperiodic tracking reference signal in at least the first slot; measuring a first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the first slot or a second slot; and updating one or more time tracking parameters, frequency tracking parameters, or combinations thereof(Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be sent using the first slot and A-TRS  may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D); based at least in part on a same first set of large scale transmission parameters being used for at least the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal (Noh, see paragraph [0133] a tracking reference signal (TRS) transmission may be performed in periodic, semi-persistent, and aperiodic types; the periodic TRS (P-TRS) is periodically transmitted before radio resource control (RRC) reconfiguration occurs according to the period and slot offset value, which are configured through RRC; the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value). 

However, Noh does not explicitly teach receiving, from a base station, downlink control information that includes a first transmission configuration indicator state for at least a first slot. However, Xiao in the same or similar field of endeavor teaches receiving, from a base station, downlink control information that includes a first transmission configuration indicator state for at least a first slot (Xiao, see paragraph [0129], the base station determines, according to the first signaling, a first slot of the two slots for sending the TRS, and the first slot is identified by k and n,  where K denotes a slot where a resource for sending the first signaling is located, n denotes a slot or a slot offset relative to the slot for sending the first part of the aperiodic tracking reference signal, the base station configures offset signaling; the offset signaling includes the slot offset n, where n is a non-negative integer).It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Xiao into Noh’s system/method because it would allow high frequency band.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to obtain a beam gain to overcome path loss by using a radio frequency beam  (Xiao; [0004]).

Regarding claim 2: Noh discloses the method of claim 1, wherein the first transmission configuration indicator state indicates the first set of large scale transmission Noh, see paragraph [0150], for the operation of the beam-based wireless communication system, a transmission configuration indicator (TCI) state may be set in order to provide beam information required for transmission of a control channel, data, and a reference signal, and Table 15 shows the TCI state settings of the RRC, and  see paragraph[0099],  in the case of aperiodic CSI reporting, since the corresponding CSI reporting is supported through the PUSCH which can support higher reporting overhead, the type 2 reporting requiring such higher reporting overhead can be supported only in aperiodic CSI reporting).

Regarding claim 4: Noh discloses the method of claim 1, wherein the first set of large scale transmission parameters include quasi co-location (QCL) parameters that are used for the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal (Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D) .

Regarding claim 5: Noh discloses the method of claim 1, wherein the downlink control information is received in a first downlink control information transmission in a first downlink control  channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal and in a second downlink control information transmission in a second downlink control channel monitoring occasion of the second slot that triggers the second instance of the aperiodic tracking reference signal within the second slot (Noh, see paragraph[0106],FIG. 9, a base station triggers a CSI-RS based on CSI reporting settings, if a resource supported for channel and interference measurement in resource setting connected to the corresponding link is a periodic CSI-RS, the corresponding aperiodic channel state may be estimated based on the channel measured in the existing periodic CSI-RS resource, and if a resource supported for channel measurement in resource setting connected to the corresponding link is an aperiodic CSI-RS, the corresponding aperiodic CSI reporting may be estimated based on the channel measured at an aperiodically configured CSI-RS resource, slot offset between DCI including a trigger and CSI reporting may be transmitted between the aperiodic CSI reporting trigger and the aperiodic CSI-RS, via higher layer signaling). 

Regarding claim 6: Noh discloses the method of claim 5, wherein the aperiodic tracking reference signal is a first aperiodic tracking reference signal, and wherein the downlink control information further triggers one or more additional instances of the first aperiodic tracking reference signal or one or more other aperiodic tracking reference Noh, see paragraphs [0133-0134], an aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and an A-TRS triggering and an A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer).

  Regarding claim 8: Noh discloses the method of claim 1, wherein the downlink control information is received in a first downlink control information transmission in a downlink control channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal(Noh, see paragraph [0106], FIG. 9, a base station triggers a CSI-RS based on CSI reporting settings, if a resource supported for channel and interference measurement in resource setting connected to the corresponding link is a periodic CSI-RS, the corresponding aperiodic channel state may be estimated based on the channel measured in the existing periodic CSI-RS resource, and if a resource supported for channel measurement in resource setting connected to the corresponding link is an aperiodic CSI-RS, the corresponding aperiodic CSI reporting may be estimated based on the channel measured at an aperiodically configured CSI-RS resource, slot offset between DCI including a trigger and CSI reporting may be transmitted between the aperiodic CSI reporting trigger and the aperiodic CSI-RS, via higher layer signaling) and the second instance of the aperiodic tracking reference signal within the second slot (Noh, see paragraph[0133-0135], the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and the A-TRS triggering and the A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer).
 
Regarding claim 11: Noh discloses a  method for wireless communication at a base station, comprising:  transmitting a first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the second slot, wherein a same first set of large scale transmission parameters is used for both the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be used for large scale parameters, and  may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D); and receiving a feedback report that includes one or more parameters that are determined based at least in part on the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0133] a tracking reference signal (TRS) transmission may be performed in periodic, semi-persistent, and aperiodic types; the periodic TRS (P-TRS) is periodically transmitted before radio resource control (RRC) reconfiguration occurs according to the period and slot offset value, which are configured through RRC; the semi-persistent TRS (SP-TRS) is transmitted after activation by the MAC CE or DCI based on the period and slot offset value configured through RRC and before deactivation; the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value. 

However, Noh does not explicitly teach transmitting, to a user equipment (UE), downlink control information that includes a first transmission configuration indicator state for at least a first slot, and that includes a trigger for an aperiodic tracking reference signal in at least the first slot and a second slot. However, Xiao in the same or similar field of endeavor teaches transmitting, to a user equipment (UE), downlink control information that includes a first transmission configuration indicator state for at least a first slot, and that includes a trigger for an aperiodic tracking reference signal in at least the first slot and a second slot(Xiao, see paragraph [0129], the base station determines, according to the first signaling, a first slot of the two slots for sending the TRS, and the first slot is identified by k and n,  where K denotes a slot where a resource for sending the first signaling is located, n denotes a slot or a slot offset relative to the slot for sending the first part of the aperiodic tracking reference signal, the base station configures offset signaling; the offset signaling includes the slot offset n, where n is a non-negative integer). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed (Xiao; [0004]).

Regarding claim 12: Noh discloses the method of claim 11, wherein the first transmission configuration indicator state indicates the first set of large scale transmission parameters((Noh, see paragraph [0150], for the operation of the beam-based wireless communication system, a transmission configuration indicator (TCI) state may be set in order to provide beam information required for transmission of a control channel, data, and a reference signal, and Table 15 shows the TCI state settings of the RRC, and  see paragraph[0099],  in the case of aperiodic CSI reporting, since the corresponding CSI reporting is supported through the PUSCH which can support higher reporting overhead, the type 2 reporting requiring such higher reporting overhead can be supported only in aperiodic CSI reporting).

Regarding claim 14: Noh discloses the method of claim 11, wherein the first set of large scale transmission parameters include quasi co-location (QCL) parameters that are used for the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D) .
 
Regarding claim 15: Noh discloses the method of claim 11, wherein the downlink control information is transmitted in a first downlink control information transmission in a first downlink control channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph[0106],FIG. 9, a base station triggers a CSI-RS based on CSI reporting settings, if a resource supported for channel and interference measurement in resource setting connected to the corresponding link is a periodic CSI-RS, the corresponding aperiodic channel state may be estimated based on the channel measured in the existing periodic CSI-RS resource, and if a resource supported for channel measurement in resource setting connected to the corresponding link is an aperiodic CSI-RS, the corresponding aperiodic CSI reporting may be estimated based on the channel measured at an aperiodically configured CSI-RS resource, slot offset between DCI including a trigger and CSI reporting may be transmitted between the aperiodic CSI reporting trigger and the aperiodic CSI-RS, via higher layer signaling). 

Regarding claim 16: Noh discloses the method of claim 15, wherein the aperiodic tracking reference signal is a first aperiodic tracking reference signal, and wherein the downlink control information is further transmitted in a second downlink control information transmission in a second downlink control channel monitoring occasion of the second slot that triggers one or more instances of a second aperiodic tracking reference signal in one or other slots (Noh, see paragraphs [0133-0134], an aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and an A-TRS triggering and an A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer).

Regarding claim 18: Noh discloses the method of claim 11, wherein the downlink control information is transmitted in a first downlink control information transmission in a downlink control channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal(Noh, see paragraph[0106],FIG. 9, a base station triggers a CSI-RS based on CSI reporting settings, if a resource supported for channel and interference measurement in resource setting connected to the corresponding link is a periodic CSI-RS, the corresponding aperiodic channel state may be estimated based on the channel measured in the existing periodic CSI-RS resource, and if a resource supported for channel measurement in resource setting connected to the corresponding link is an aperiodic CSI-RS, the corresponding aperiodic CSI reporting may be estimated based on the channel measured at an aperiodically configured CSI-RS resource, slot offset between DCI including a trigger and CSI reporting may be transmitted between the aperiodic CSI reporting trigger and the aperiodic CSI-RS, via higher layer signaling) and the second instance of the aperiodic tracking reference signal within the second slot (Noh, see paragraph[0133-0135]The aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and the A-TRS triggering and the A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer).
    
Regarding claim 21: Noh discloses a n apparatus for wireless communication at a user equipment (UE), comprising: a processor, instructions stored in the memory and executable by the processor to cause the apparatus to: a trigger for an aperiodic tracking reference signal in at least the first measure a first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the first update one or more time tracking parameters, frequency tracking parameters, or combinations thereof (Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D)based at least in part on a same first set of large scale transmission parameters being used for at least the first instance of the aperiodic 17 tracking reference signal and the second instance of the aperiodic tracking reference(Noh, see paragraph [0133] a tracking reference signal (TRS) transmission may be performed in periodic, semi-persistent, and aperiodic types; the periodic TRS (P-TRS) is periodically transmitted before radio resource control (RRC) reconfiguration occurs according to the period and slot offset value, which are configured through RRC; the semi-persistent TRS (SP-TRS) is transmitted after activation by the MAC CE or DCI based on the period and slot offset value configured through RRC and before deactivation; the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value. 

However, Noh does not explicitly teach receive, from a base station, downlink control information that includes a first transmission configuration indicator state for at least a first slot. However, Xiao in the same or similar field of endeavor teaches receive, from a base station, downlink control information that includes a first transmission configuration indicator state for at least a first slot(Xiao, see paragraph [0129], the base station determines, according to the first signaling, a first slot of the two slots for sending the TRS, and the first slot is identified by k and n,  where K denotes a slot where a resource for sending the first signaling is located, n denotes a slot or a slot offset relative to the slot for sending the first part of the aperiodic tracking reference signal, the base station configures offset signaling; the offset signaling includes the slot offset n, where n is a non-negative integer). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Xiao into Noh’s system/method because it would allow high frequency band.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to obtain a beam gain to overcome path loss by using a radio frequency beam  (Xiao; [0004]).
  
Regarding claim 22: Noh discloses the apparatus of claim 21, wherein the first transmission configuration indicator state indicates the first set of large scale transmission parameters((Noh, see paragraph [0150], for the operation of the beam-based wireless communication system, a transmission configuration indicator (TCI) state may be set in order to provide beam information required for transmission of a control channel, data, and a reference signal, and Table 15 shows the TCI state settings of the RRC, and  see paragraph[0099],  in the case of aperiodic CSI reporting, since the corresponding CSI reporting is supported through the PUSCH which can support higher reporting overhead, the type 2 reporting requiring such higher reporting overhead can be supported only in aperiodic CSI reporting).
  
Regarding claim 24: Noh discloses the apparatus of claim 21, wherein the first set of large scale transmission parameters include quasi co-location (QCL) parameters that are used for the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D) .
 
Regarding claim 25: Noh discloses the apparatus of claim 21, wherein the downlink control information is received in a first downlink control information transmission in a first downlink control channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal (Noh, see paragraph[0106],FIG. 9, a base station triggers a CSI-RS based on CSI reporting settings, if a resource supported for channel and interference measurement in resource setting connected to the corresponding link is a periodic CSI-RS, the corresponding aperiodic channel state may be estimated based on the channel measured in the existing periodic CSI-RS resource, and if a resource supported for channel measurement in resource setting connected to the corresponding link is an aperiodic CSI-RS, the corresponding aperiodic CSI reporting may be estimated based on the channel measured at an aperiodically configured CSI-RS resource, slot offset between DCI including a trigger and CSI reporting may be transmitted between the aperiodic CSI reporting trigger and the aperiodic CSI-RS, via higher layer signaling) and in a second downlink control information transmission in a second downlink control channel monitoring occasion of the second slot that triggers the second instance of the aperiodic tracking reference signal within the second slot (Noh, see paragraph[0133-0135]The aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and the A-TRS triggering and the A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer).
  
Regarding claim 26: Noh discloses a n apparatus for wireless communication at a base station, comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: a trigger for an aperiodic tracking reference signal in at least the first slot and a second slot; transmit a first instance of the aperiodic tracking reference signal in the first slot and a second instance of the aperiodic tracking reference signal in the second slot, wherein a same first set of large scale transmission parameters is used for both the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D); and receive a feedback report that includes one or more parameters that are determined based at least in part on the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0133] a tracking reference signal (TRS) transmission may be performed in periodic, semi-persistent, and aperiodic types; the periodic TRS (P-TRS) is periodically transmitted before radio resource control (RRC) reconfiguration occurs according to the period and slot offset value, which are configured through RRC; the semi-persistent TRS (SP-TRS) is transmitted after activation by the MAC CE or DCI based on the period and slot offset value configured through RRC and before deactivation; the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value. 

 However, Noh does not explicitly teach transmit, to a user equipment (UE), downlink control information that includes a first transmission configuration indicator state for at least a first slot. However, Xiao in the same or similar field of endeavor teaches Xiao, see paragraph [0129], the base station determines, according to the first signaling, a first slot of the two slots for sending the TRS, and the first slot is identified by k and n,  where K denotes a slot where a resource for sending the first signaling is located, n denotes a slot or a slot offset relative to the slot for sending the first part of the aperiodic tracking reference signal, the base station configures offset signaling; the offset signaling includes the slot offset n, where n is a non-negative integer). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Xiao into Noh’s system/method because it would allow high frequency band.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to obtain a beam gain to overcome path loss by using a radio frequency beam  (Xiao; [0004]).
  
Regarding claim 27: Noh discloses the apparatus of claim 26, wherein the first transmission configuration indicator state indicates the first set of large scale transmission parameters((Noh, see paragraph [0150], for the operation of the beam-based wireless communication system, a transmission configuration indicator (TCI) state may be set in order to provide beam information required for transmission of a control channel, data, and a reference signal, and Table 15 shows the TCI state settings of the RRC, and  see paragraph[0099],  in the case of aperiodic CSI reporting, since the corresponding CSI reporting is supported through the PUSCH which can support higher reporting overhead, the type 2 reporting requiring such higher reporting overhead can be supported only in aperiodic CSI reporting).
 
Regarding claim 29: Noh discloses the apparatus of claim 26, wherein the first set of large scale transmission parameters include quasi co-location (QCL) parameters that are used for the first instance of the aperiodic tracking reference signal and the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0135], an aperiodic tracking reference signal(A-TRS) may be difficult to measure the statistical characteristics of a channel due to the insufficient number of time-axis REs; and to overcome this, the A-TRS may be associated with the periodic TRS; the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D) .
  
Regarding claim 30: Noh discloses the apparatus of claim 26, wherein the downlink control information is transmitted in a first downlink control information transmission in  the second instance of the aperiodic tracking reference signal(Noh, see paragraph [0133] a tracking reference signal (TRS) transmission may be performed in periodic, semi-persistent, and aperiodic types; the periodic TRS (P-TRS) is periodically transmitted before radio resource control (RRC) reconfiguration occurs according to the period and slot offset value, which are configured through RRC; the semi-persistent TRS (SP-TRS) is transmitted after activation by the MAC CE or DCI based on the period and slot offset value configured through RRC and before deactivation; the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value based on the period and slot offset value configured through RRC and before deactivation; the aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value. 

However, Noh does not explicitly teach transmission in a first downlink control channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal. However, Xiao in the same or similar field of endeavor teaches wherein the downlink control information is transmitted in a first downlink control information transmission in a first downlink control channel monitoring occasion of the first slot that triggers the first instance of the aperiodic tracking reference signal(Xiao, see paragraph [0129], the base station determines, according to the first signaling, a first slot of the two slots for sending the TRS, and the first slot is identified by k and n,  where K denotes a slot where a resource for sending the first signaling is located, n denotes a slot or a slot offset relative to the slot for sending the first part of the aperiodic tracking reference signal, the base station configures offset signaling; the offset signaling includes the slot offset n, where n is a non-negative integer). It would have been obvious for one having ordinary level of (Xiao; [0004]).

Claims 3, 13, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. Noh to Noh (hereinafter “Noh”) in view of US. Pub. 20210167911 to Xiao (hereinafter “Xiao”) and the combination of Noh and Xiao is further combine with US. Pub. 20200169363 to Talarico (hereinafter “Talarico”)


Regarding claim 3: Noh discloses the method of claim 1, wherein the first set of large scale transmission parameters is different than a second set of large scale transmission parameters that are semi- statically indicated by the base station by a second transmission configuration indicator state for a periodic tracking reference signal (Noh, see paragraph [0135] the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values of large scale parameters, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D).

However, Noh does not explicitly teach wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks. However, Talarico in the same or similar field of endeavor teaches and wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks (Talarico, see paragraph [0121-0122], periodic synchronization signal may be enabled and/or configured semi-statically). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao  as modified by Talarico within the system of Noh because it would allow power management circuitry manage power provided to the baseband circuitry. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Talarico  would have been to achieve a power conversion efficiency while providing desirable implementation size and heat dissipation characteristics as disclosed in Talarico para 0070.

Regarding claim 13: Noh discloses the method of claim 11, wherein the first set of large scale transmission parameters is different than a second set of large scale transmission parameters that are semi-statically indicated by the base station by a second transmission configuration indicator state for a periodic tracking reference signal (Noh, see paragraph [0135] the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values of large scale parameters, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D). 

However, Noh does not explicitly teach wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks. However, Talarico in the same or similar field of endeavor teaches and wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks (Talarico, see paragraph [0121-0122], periodic synchronization signal may be enabled and/or configured semi-statically). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao  as modified by Talarico within the system of Noh because it would allow power management circuitry manage power provided to the baseband circuitry. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Talarico  would have been to achieve a power conversion efficiency while providing desirable implementation size and heat dissipation characteristics as disclosed in Talarico para 0070.

Regarding claim 23: Noh discloses the apparatus of claim 21, wherein the first set of large scale transmission parameters is different than a second set of large scale Noh, see paragraph [0135] the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values of large scale parameters, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D).  

However, Noh does not explicitly teach wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks. However, Talarico in the same or similar field of endeavor teaches and wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks (Talarico, see paragraph [0121-0122], periodic synchronization signal may be enabled and/or configured semi-statically). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao as modified by Talarico within the system of Noh because it would allow power management circuitry manage power provided to the baseband circuitry. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Talarico  would have been to achieve a power conversion 

Regarding claim 28: Noh discloses the apparatus of claim 26, wherein the first set of large scale transmission parameters is different than a second set of large scale transmission parameters that are semi-statically indicated by the base station by a second transmission configuration indicator state for a periodic tracking reference signal (Noh, see paragraph [0135] the base station may configure at least P-TRS in A-TRS as a QCL reference RS to extract channel statistic values of large scale parameters, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam using a specific spatial domain transmission filter and a reception (RX) beam using a specific spatial domain receiver filter) (QCL type D).  

However, Noh does not explicitly teach wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks. However, Talarico in the same or similar field of endeavor teaches and wherein the second transmission configuration indicator state is semi-statically indicated in one or more periodic synchronization signal blocks (Talarico, see paragraph [0121-0122], periodic synchronization signal may be enabled and/or configured semi-statically). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the .

Claims 7, 9, 10, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20210329517 to Noh (hereinafter “Noh”) in view of US. Pub. 20210167911 to Xiao (hereinafter “Xiao”) and the combination of Noh and Xiao is further combine with US. Pub. 20200351892 to Yi (hereinafter “Yi”)

Regarding claim 7: Noh discloses the method of claim 5, the second instance of the aperiodic tracking reference signal when measuring the aperiodic tracking reference signal (Noh, see paragraph[0133-0135]The aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and the A-TRS triggering and the A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer, and for measurement purpose a base station  configures P-TRS in the A-TRS as a QCL reference RS, so as to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam  and a reception (RX) beam (QCL type D).

However, Noh does not explicitly teach wherein the first downlink control information transmission and the second downlink control information transmission both indicate the first transmission configuration indicator state, and wherein the UE assumes the first set of large scale transmission parameters are used for both the first instance of the aperiodic tracking reference signal. However, Yi in the same or similar field of endeavor teaches wherein the first downlink control information transmission and the second downlink control information transmission both indicate the first transmission configuration indicator state, and wherein the UE assumes the first set of large scale transmission parameters are used for both the first instance of the aperiodic tracking reference signal(Yi, see paragraph [0224], a wireless device may determine the first TCI state as a default TCI state for the resource in response to the scheduling offset being smaller than the threshold value; in this case the scheduling offset between the first and second DCI will indicate the relationship between the two DCIs). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao as modified by Yi within the system of Noh because it would allow multiple technologies related to radio resource control layer. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Yi  would have been to achieve improving transmission efficiency, such as, increasing the system throughput or data rate of transmission of a wireless network as disclosed in Yi para 0158.

Regarding claim 9: Noh discloses a trigger for an aperiodic tracking reference signal in at least the first slot. However, Noh does not explicitly teach the method of claim 1,  wherein the downlink control information is received in both a first downlink control information transmission and a second downlink control information transmission that are transmitted in one or more of a first downlink control channel monitoring occasion or a second downlink control channel monitoring occasion. However, Yi in the same or similar field of endeavor teaches the method of claim 1, wherein the downlink control information is received in both a first downlink control information transmission and a second downlink control information transmission that are transmitted in one or more of a first downlink control channel monitoring occasion or a second downlink control channel monitoring occasion (Yi, see paragraph [0200], a wireless device receives a first DCI (in slot n) scheduling a first PDSCH (in slot n+1) where, for example,  the first PDSCH is for a URLLC service; the wireless device receives a second DCI (in slot n+1) scheduling a second PDSCH (in slot n+3) where the second PDSCH, for example, is an eMBB service, and in the example, a wireless device supports 1st Threshold-Sched-Offset for one or more search space scheduling a DCI to support URLLC services. The wireless device supports 2nd Threshold-Sched-Offset for one or more search space scheduling a DCI to support eMBB services). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao as modified by Yi within the system of Noh because it would allow multiple 
 
Regarding claim 10: Noh discloses a trigger for an aperiodic tracking reference signal in at least the first slot. However, Noh does not explicitly teach the method of claim 9, wherein: the first downlink control information transmission and the second downlink control information transmission are both received in the first downlink control channel monitoring occasion, the first downlink control information transmission is received in the first  downlink control channel monitoring occasion and the second downlink control information transmission is received in the second downlink control channel monitoring occasion that is consecutive to the first downlink control channel monitoring occasion, or the first downlink control information transmission is received in the first downlink control channel monitoring occasion and the second downlink control information transmission is received in the second downlink control channel monitoring occasion that is non-consecutive to the first downlink control channel monitoring occasion, and wherein both the first downlink control channel monitoring occasion and the second downlink control channel monitoring occasion are in the first slot. However, Yi in the same or similar field of endeavor teaches the method of claim 9, wherein: the first downlink control information transmission and the second downlink control information transmission are both received in the first downlink control channel monitoring occasion, the first Yi, see paragraph [0200], a wireless device receives a first DCI (in slot n) scheduling a first PDSCH (in slot n+1) where the first PDSCH is for a URLLC service; the wireless device receives a second DCI (in slot n+1) scheduling a second PDSCH (in slot n+3) where the second PDSCH is for an eMBB service).  In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao as modified by Yi within the system of Noh because it would allow multiple technologies related to radio resource control layer. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Yi  would have been to achieve improving transmission efficiency, such as, increasing the system throughput or data rate of transmission of a wireless network as disclosed in Yi para 0158.
 
Regarding claim 17: Noh discloses the method of claim 16, the second aperiodic tracking reference signal when measuring the first aperiodic tracking reference signal and the second aperiodic tracking reference signal(Noh, see paragraph[0133-0135]The aperiodic TRS (A-TRS) is triggered and transmitted by the DCI without configuration of the period or slot offset value and the A-TRS triggering and the A-TRS transmission timing may have an offset (between triggering and transmission timing) configured in a higher layer, and for measurement purpose a base station  configures P-TRS in the A-TRS as a QCL reference RS, so as to extract channel statistic values, such as delay spread, average delay, Doppler spread, Doppler shift, and the like (QCL type A) or extract spatial parameters, such as transmission (TX) beam  and a reception (RX) beam (QCL type D).

However, Noh does not explicitly teach wherein the first downlink control information transmission and the second downlink control information transmission both indicate the first transmission configuration indicator state, and wherein the UE assumes the first set of large scale transmission parameters are used for both the first aperiodic tracking reference signal. However, Yi in the same or similar field of endeavor teaches wherein the first downlink control information transmission and the second downlink control information transmission both indicate the first transmission configuration indicator state, and wherein the UE assumes the first set of large scale transmission parameters are used for both the first aperiodic tracking reference signal (Yi, see paragraph [0224], a wireless device may determine the first TCI state as a default TCI state for the resource in response to the scheduling offset being smaller than the threshold value; in this case the scheduling offset between the first and second DCI will indicate the relationship between the two DCIs). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao as modified by Yi within the system of Noh because it would allow multiple technologies related to radio resource control layer. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Yi  would have been to achieve improving transmission efficiency, such as, increasing the system throughput or data rate of transmission of a wireless network as disclosed in Yi para 0158.

Regarding claim 19: Noh discloses a trigger for an aperiodic tracking reference signal in at least the first slot. However, Noh does not explicitly teach the method of claim 11, wherein the downlink control information is transmitted in both a first downlink control information transmission and a second downlink control information transmission that are provided in one or more downlink control channel monitoring occasions of one or more slots. However, Yi in the same or similar field of endeavor teaches the method of claim 11, wherein the downlink control information is transmitted in both a first downlink control information transmission and a second downlink control information transmission that are provided in one or more downlink control channel monitoring occasions of one or more slots (Yi, see paragraph [0200], a wireless device receives a first DCI (in slot n) scheduling a first PDSCH (in slot n+1) where the first PDSCH is for a URLLC service; the wireless device receives a second DCI (in slot n+1) scheduling a second PDSCH (in slot n+3) where the second PDSCH is for an eMBB service, and in the example, a wireless device supports 1st Threshold-Sched-Offset for one or more search space scheduling a DCI to support URLLC services. The wireless device supports 2nd Threshold-Sched-Offset for one or more search space scheduling a DCI to support eMBB services).In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to employ the teachings of Xiao  as modified by Yi within the system of Noh because it would allow multiple technologies related to radio resource control layer. Furthermore, all references deal with same field of endeavor, thus modification of Noh  by Xiao  as modified by Yi  would have been to achieve improving transmission efficiency, such as, increasing the system throughput or data rate of transmission of a wireless network as disclosed in Yi para 0158.
  
Regarding claim 20: Noh discloses a trigger for an aperiodic tracking reference signal in at least the first slot. However, Noh does not explicitly teach the method of claim 19, wherein: the first downlink control information transmission and the second downlink control information transmission are both provided in the first downlink control channel monitoring occasion, the first downlink control information transmission is provided in a first downlink control channel monitoring occasion and the second downlink control information transmission is provided in a second downlink control channel monitoring occasion that is consecutive to the first downlink control channel monitoring occasion, or the first downlink control information transmission is provided in a first downlink control (Yi, see paragraph [0200], a wireless device receives a first DCI (in slot n) scheduling a first PDSCH (in slot n+1) where the first PDSCH is for a URLLC service; the wireless device receives a second DCI (in slot n+1) scheduling a second PDSCH (in slot n+3) where the second PDSCH is for an eMBB service). In view of the above, having the method of Noh and then given the well-established teaching of Xiao, It would have been obvious for one having 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        


/AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476